USCA11 Case: 19-12858      Date Filed: 05/19/2021   Page: 1 of 19



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12858
                          ________________________

                     D.C. Docket No. 1:99-cr-00003-WPD-14



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JULIUS STEVENS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 19, 2021)

Before LAGOA, ANDERSON, and MARCUS, Circuit Judges.

LAGOA, Circuit Judge:

      Julius Stevens appeals the district court’s order denying his motion for a

sentence reduction under section 404 of the First Step Act of 2018, Pub. L. No. 115-
           USCA11 Case: 19-12858            Date Filed: 05/19/2021        Page: 2 of 19



391, 132 Stat. 5194, 5222. On appeal, Stevens argues that (1) the district court erred

in finding that he was ineligible under the First Step Act, and (2) the district court

abused its discretion in determining that, even if the First Step Act applied, it would

exercise its discretion and deny him a sentence reduction.1

       On appeal, the government concedes that Stevens was eligible for a sentence

reduction under the First Step Act and that the district court erred in finding

otherwise. We agree. Notwithstanding the government’s concession, we must still

decide whether the district court, in its alternative holding, abused its discretion in

denying Stevens’s motion for a sentence reduction, and in so doing we must answer

the question this Court left open in United States v. Jones, 962 F.3d 1290 (11th Cir.

2020)—whether consideration of 18 U.S.C. § 3553(a)’s sentencing factors is

mandatory for a district court exercising its discretion in granting or denying a

sentence reduction under section 404(b) of the First Step Act. We hold that the First


       1
          As an initial matter, Stevens’s term of imprisonment expired before he filed the motion
for a sentence reduction at issue in this appeal, and Stevens is now serving the supervised release
portion of his sentence. Before the district court, Stevens argued that both his term of
imprisonment and his term of supervised release should be reduced. On appeal, however, Stevens
properly argues only for a reduction or termination of his term of supervised release. A challenge
to an imposed term of imprisonment is moot once that term has expired, see United States v.
Juvenile Male, 564 U.S. 932, 936 (2011); United States v. Serrapio, 754 F.3d 1312, 1317 (11th
Cir. 2014), but where a defendant is still serving other aspects of his sentence, e.g., paying a fine
or serving a term of supervised release, any appeal related to that aspect of his sentence is not
moot, see Dawson v. Scott, 50 F.3d 884, 886 n.2 (11th Cir. 1995) (“Dawson is still serving his
term of supervised release, which is part of his sentence and involves some restrictions upon his
liberty. Because success for Dawson could alter the supervised release portion of his sentence, his
appeal is not moot.”). This appeal, therefore, relates solely to Stevens’s term of supervised release.



                                                  2
         USCA11 Case: 19-12858       Date Filed: 05/19/2021    Page: 3 of 19



Step Act does not require that the district court consider the § 3553(a) sentencing

factors when exercising its discretion to reduce a sentence under section 404(b) of

the First Step Act. The district court’s decision, however, must allow for meaningful

appellate review. Indeed, it is a fundamental principle of appellate review that a

district court must provide some justification for the exercise of its decision-making

authority. Because the district court’s alternative ruling denying Stevens’s request

to reduce or terminate his term of supervised release failed to provide a sufficient

explanation to allow for meaningful appellate review, we vacate the order and

remand for further proceedings consistent with this opinion.

I.     FACTUAL AND PROCEDURAL BACKGROUND

      In 1999, a federal grand jury charged Stevens with conspiracy to possess with

intent to distribute detectable amounts of cocaine and marijuana, in violation of 21

U.S.C. §§ 841 and 846, and being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). Stevens pleaded guilty to the conspiracy count, and the

firearm count was dismissed. Pursuant to his plea agreement, Stevens agreed that

the relevant drug quantity for sentencing purposes was “at least fifty (50) grams, but

less than one hundred and fifty (150) grams” of cocaine base or crack cocaine. This

quantity was again confirmed during his plea colloquy and was unobjected to in his

presentence investigation report (“PSI”).




                                            3
         USCA11 Case: 19-12858       Date Filed: 05/19/2021   Page: 4 of 19



      Based on his PSI, the mandatory statutory range was ten years to life

imprisonment pursuant to 21 U.S.C. § 841(b)(1)(A), and the PSI calculated his base

offense level as 32. Because of the characteristics of the specific offense and based

on his role in the offense, Stevens’s adjusted offense level was 37. Stevens’s

criminal history was initially determined to be category V, but was increased to

category VI based on the determination that Stevens qualified for career offender

status. Stevens’s resulting guideline range was 262 to 327 months’ imprisonment

with a supervised release term of five years.

      The district court sentenced Stevens to 262 months’ imprisonment and five

years of supervised release—the low end of the guideline range. Stevens appealed

his conviction and sentence, but the appeal was dismissed pursuant to the appeal

waiver in his plea agreement. Stevens then filed various post-conviction motions to

reduce his sentence, each of which was denied. In each order denying the sentence

reduction requests, the district court held that even if Stevens was eligible for any

reduction, he was not warranted such a reduction because his original sentence was

reasonable and sufficient.

      Of significance to this appeal, on January 16, 2018, Stevens completed his

term of imprisonment and was released from prison. He then immediately began his

five-year term of supervised release. In 2019, Stevens filed a counseled motion to

reduce his sentence under section 404 of the First Step Act, arguing that he was


                                          4
          USCA11 Case: 19-12858       Date Filed: 05/19/2021    Page: 5 of 19



eligible for relief and that the district court should exercise its discretion, enter an

amended judgment sentencing him to 151 months, and terminate the remainder of

his term of supervised release. Specifically, Stevens claimed that, based on the

career offender guideline and a reduction for acceptance of responsibility, his total

offense level would be 29, resulting in a guideline range of 151 to 188 months’

imprisonment with three years of supervised release. According to Stevens, in light

of the Fair Sentencing Act of 2018, Apprendi v. New Jersey, 530 U.S. 466 (2000),

and Alleyne v. United States, 570 U.S. 99 (2013), his sentence should be reduced to

151 months’ imprisonment followed by three years of supervised release because

the district court originally sentenced him to the bottom of the guideline range.

Under that reduced sentence and considering his time served, Stevens argued that he

would have already completed his entire sentence, including his five-year term of

supervised release. Stevens further argued that the sentencing factors identified in

18 U.S.C. § 3553(a) militated toward a reduced sentence. Specifically, Stevens

stated that he had made significant progress in post-sentencing rehabilitation, had

been compliant with all the terms of his supervised release for a year and a half, and

the termination of his supervised release would allow him to obtain a commercial

truck driver’s license and become a truck driver. He conceded, however, that any

decision related to a sentence reduction was entirely within the discretion of the

district court.


                                           5
          USCA11 Case: 19-12858        Date Filed: 05/19/2021     Page: 6 of 19



      In its written order denying Stevens’s motion, the district court outlined the

posture of the case, stated that it had “considered the court file and [PSI],” indicated

that Stevens was not eligible for relief, and alternatively held that, “[e]ven if the First

Step Act applied, the Court would still impose a sentence of five (5) years of

supervised release.”     The district court further stated that it “would exercise

discretion and not give Stevens credit for time served beyond any reduced sentence”

and that it “would not terminate supervised release.” This timely appealed ensued.

II.    STANDARD OF REVIEW

      We review de novo whether a district court had the authority to modify a term

of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). We

review a district court’s denial of an eligible movant’s request for a reduced sentence

under the First Step Act for abuse of discretion. Id. A district court abuses its

discretion when it applies an incorrect legal standard or makes a clear error of

judgment. United States v. Denson, 963 F.3d 1080, 1086 n.4 (11th Cir. 2020);

Diveroli v. United States, 803 F.3d 1258, 1262 (11th Cir. 2015).

III. ANALYSIS

       A district court generally lacks the authority to “modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Congress, however,

created exceptions to that general rule of finality, and one of those exceptions




                                            6
           USCA11 Case: 19-12858           Date Filed: 05/19/2021       Page: 7 of 19



provides that a district court “may” modify a sentence when the modification is

“expressly permitted by statute.” Id. § 3582(c)(1)(B).

       In 2018, Congress enacted the First Step Act, which made the Fair Sentencing

Act’s 2 modifications to statutory penalties for covered offenses retroactive, and

expressly granted district courts the authority to reduce a previously imposed term

of imprisonment. See First Step Act § 404; see also Jones, 962 F.3d at 1297. Under

section 404(b) of the First Step Act, “[a] court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time the covered offense was

committed.” (citation omitted). The statute defines a “covered offense” as “a

violation of a Federal criminal statute, the statutory penalties for which were




       2
          In 2010, Congress enacted the Fair Sentencing Act of 2010, Pub. L. No. 111-20, § 2, 124
Stat. 2372, which amended 21 U.S.C. §§ 841(b)(1) and 960(b), in order to address disparities in
sentences between offenses involving crack cocaine and those involving powder cocaine. See
Dorsey v. United States, 567 U.S. 260, 268–69 (2012) (detailing the history that led to enactment
of the Fair Sentencing Act, including the United States Sentencing Commission’s criticisms that
the disparity between crack cocaine and powder cocaine offenses was disproportional and reflected
race-based differences). Section 2 of the Fair Sentencing Act raised the quantity of crack cocaine
necessary to trigger a 10-year mandatory minimum from 50 grams to 280 grams and the quantity
necessary to trigger a 5-year mandatory minimum from 5 grams to 28 grams. Fair Sentencing Act
§ 2(a)(1)–(2); see also 21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii). Because the Fair Sentencing Act’s
reduced penalties applied only to defendants sentenced on or after the Fair Sentencing Act’s
effective date, Stevens was not eligible for a sentence modification under the Fair Sentencing Act,
and therefore did not benefit from these amendments until the First Step Act was passed. United
States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). Additionally, the Fair Sentencing Act did not
expressly make any changes to § 841(b)(1)(C), which provides for a term of imprisonment of not
more than 20 years for cases involving quantities of crack cocaine that do not fall within
§ 841(b)(1)(A) or (B). See Fair Sentencing Act § 2(a); 21 U.S.C. § 841(b)(1)(C).


                                                7
            USCA11 Case: 19-12858     Date Filed: 05/19/2021    Page: 8 of 19



modified by section 2 or 3 of the Fair Sentencing Act . . . , that was committed before

August 3, 2010.” Id. § 404(a). The First Step Act leaves to the district court’s

discretion whether to reduce a sentence by stating that “[n]othing in this section shall

be construed to require a court to reduce any sentence pursuant to this section.” Id.

§ 404(c).

      On appeal, Stevens argues that the district court (1) erred in finding that he

was ineligible under the First Step Act and (2) abused its discretion in determining

that, even if the First Step Act applied, it would exercise its discretion and deny a

sentence reduction. We address each issue in turn.

      A.      Stevens’s Eligibility under the First Step Act

      When the district court ruled on Stevens’s motion, it was an open question in

this Circuit whether eligibility for a sentence reduction under the First Step Act was

based on the statute of conviction or on the defendant’s actual conduct. See Jones,
962 F.3d at 1298–1301. The district court based Stevens’s eligibility on his actual

conduct. But, in Jones, we rejected that view. See id. at 1301. Rather, this Court

held that the district court should consider only whether the quantity of crack cocaine

satisfied the specific drug quantity elements in § 841—in other words, whether his

offense involved fifty grams or more of crack cocaine, therefore triggering

§ 841(b)(1)(A)(iii), or between five and fifty grams, therefore triggering

§ 841(b)(1)(B)(iii). Id. A “covered offense” is therefore one where the offense


                                           8
          USCA11 Case: 19-12858        Date Filed: 05/19/2021   Page: 9 of 19



triggers the higher penalties in § 841(b)(1)(A)(iii) or (B)(iii). Id. And any actual

amount of drugs involved in the defendant’s offense beyond the amount related to

his statutory penalty is not relevant to his eligibility. Id.

      The inquiry into eligibility, however, does not end there. Even if a defendant

was sentenced for a “covered offense,” the defendant must also satisfy the “as if”

clause of the First Step Act. Id. at 1303. Section 404(b) imposes the additional

requirement that any reduction must be “as if sections 2 and 3 of the Fair Sentencing

Act . . . were in effect at the time the covered offense was committed.” Id. (quoting

First Step Act § 404(b)). As such, a district court cannot reduce a defendant’s

sentence if that sentence is already equal to the lowest statutory penalty that would

have been available to him under the Fair Sentencing Act. Id.

      Here, as the parties agree, Stevens’s conviction—conspiracy to possess with

intent to distribute detectable amounts of crack cocaine and marijuana in violation

of § 841(b)(1)(A)—is a “covered offense” under the First Step Act. The offense,

based on the indictment and the attributable drug quantity—between 50 and 150

grams of crack cocaine—that was agreed to at the plea colloquy, triggered the higher

penalties in § 841(b)(1)(A)(iii). See id. at 1301. The original statutory minimum for

the offense was ten years’ imprisonment with a minimum of five years of supervised

release. Section 2 amended those minimums to five years’ imprisonment with four

years of supervised release. See 21 U.S.C. § 841(b)(1)(B)(iii). Additionally, the “as


                                            9
            USCA11 Case: 19-12858          Date Filed: 05/19/2021        Page: 10 of 19



if” clause is satisfied here. Stevens was sentenced to 262 months’ (or just under 22

years’) imprisonment and 5 years of supervised release—a sentence above that

which could be given “as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.” See Jones, 962 F.3d at 1303

(quoting First Step Act § 404(b)). Stevens is therefore eligible under the First Step

Act for a sentence reduction to his term of supervised release, and the district court

erred in determining that Stevens was ineligible. 3 Because Stevens’s conviction was

a covered offense under the First Step Act and he was therefore eligible for a

sentence reduction, we now turn to whether the district court abused its discretion in

denying the sentence reduction in an alternative ruling.

       B.      Whether the district court abused its discretion in denying Stevens
               a sentence reduction in its alternative ruling

       While the First Step Act expressly permits a district court to reduce an eligible

defendant’s sentence for a covered offense, the district court is “not required to do

so.” Id. at 1304. A district court has “wide latitude to determine whether and how

to exercise [its] discretion in this context.” Id. And, in exercising this discretion,

district courts “may consider all the relevant factors, including the statutory

sentencing factors” set forth in § 3553(a). Id.

       3
          Stevens also argued that the Supreme Court’s decision in Apprendi v. New Jersey, 530
U.S. 466 (2000), applies to this case. But our decision in Jones forecloses that argument. In Jones,
we held that Apprendi does not apply to the eligibility determination in First Step Act cases because
the relevant inquiry is whether the attributable quantity of drugs met the threshold in § 841(b). See
Jones, 962 F.3d at 1301–02.
                                                 10
        USCA11 Case: 19-12858        Date Filed: 05/19/2021   Page: 11 of 19



      Stevens argues that the district court committed procedural error because the

district court failed to consider the § 3553(a) sentencing factors in ruling on

Stevens’s motion. In Jones, we left open the question of whether consideration of §

3553(a) is mandatory when a district court exercises its discretion in granting or

denying a sentence reduction under the First Step Act. This case requires us to

answer that question.

      As with any statutory interpretation question, our analysis “must begin, and

usually ends, with the text of the statute.” Boca Ciega Hotel, Inc., v. Bouchard

Transp. Co., 51 F.3d 235, 237 (11th Cir. 1995). “If the statute’s meaning is plain

and unambiguous, there is no need for further inquiry.” People for the Ethical

Treatment of Animals, Inc. v. Miami Seaquarium, 879 F.3d 1142, 1146 (11th Cir.

2018) (quoting United States v. Fisher, 289 F.3d 1329, 1338 (11th Cir. 2002)).

      The First Step Act states, in relevant part:

      (a) Definition of covered offense. In this section, the term “covered
      offense” means a violation of a Federal criminal statute, the statutory
      penalties for which were modified by section 2 or 3 of the Fair
      Sentencing Act of 2010, that was committed before August 3, 2010.

      (b) Defendants previously sentenced. A court that imposed a sentence
      for a covered offense may, on motion of the defendant, the Director of
      the Bureau of Prisons, the attorney for the Government, or the court,
      impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing
      Act of 2010 were in effect at the time the covered offense was
      committed.

      (c) Limitations. No court shall entertain a motion made under this
      section to reduce a sentence if the sentence was previously imposed or
                                          11
         USCA11 Case: 19-12858       Date Filed: 05/19/2021    Page: 12 of 19



      previously reduced in accordance with the amendments made by
      sections 2 and 3 of the Fair Sentencing Act of 2010 or if a previous
      motion made under this section to reduce the sentence was, after the
      date of enactment of this Act, denied after a complete review of the
      motion on the merits. Nothing in this section shall be construed to
      require a court to reduce any sentence pursuant to this section.

First Step Act § 404 (citations omitted). The statutory language used by Congress

in section 404(b) of the First Step Act is wholly permissive. The statute states that

district courts “may,” rather than shall, impose a reduced sentence. Id. § 404(b). It

further states that nothing in the section “shall be construed to require a court to

reduce any sentence.” Id. § 404(c). Indeed, there is no mention of the § 3553(a)

sentencing factors, or a mandate requiring their consideration, in the text of section

404 of the First Step Act.

      Moreover, 18 U.S.C. § 3582(c)(1)(B), which governs the imposition of certain

sentence modifications, states only that “the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute.” As with

section 404 of the First Step Act itself, § 3582(c)(1)(B) does not mention the §

3553(a) factors, much less mandate their consideration.

      In contrast, when Congress intends to mandate consideration of the § 3553(a)

sentencing factors for purposes of sentencing and sentencing modifications, it does

so explicitly. For example, the text of the statute governing the initial imposition of

a sentence states that courts “shall consider the factors set forth in section 3553(a)

to the extent that they are applicable.” 18 U.S.C. § 3582(a) (emphasis added). The
                                          12
         USCA11 Case: 19-12858      Date Filed: 05/19/2021   Page: 13 of 19



statute governing the modification of an imposed sentence based on a sentencing

range that has subsequently been lowered by the Sentencing Commission—18

U.S.C. § 3582(c)(2)—likewise clearly mandates consideration of the § 3553(a)

sentencing factors before a district court exercises its discretion in granting or

denying such a sentence reduction. Specifically, § 3582(c)(2) provides:

      in the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C. [§]
      994(o), . . . the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to the extent they
      are applicable, if such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.

(emphasis added); accord Dillon v. United States, 560 U.S. 817, 824–25 (2010)

(discussing § 3582(c)(2)).

      “[C]ourts have no authority to alter statutory language. We cannot add to the

terms of the provision what Congress left out.” Silva-Hernandez v. U.S. Bureau of

Citizenship & Immigr. Servs., 701 F.3d 356, 361 (11th Cir. 2012) (alteration omitted)

(quoting CBS Inc. v. Primetime 24 Joint Venture, 245 F.3d 1217, 1228 (11th Cir.

2001)). And we have no authority to add to or alter the statutory language to require

what Congress did not. Id.; Friends of the Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1224 (11th Cir. 2009) (“[W]e are not allowed to add or subtract

words from a statute; we cannot rewrite it.”). Instead, we must presume that

Congress intentionally chose to omit mandatory consideration of particular factors


                                         13
         USCA11 Case: 19-12858        Date Filed: 05/19/2021    Page: 14 of 19



for purposes of deciding whether to impose a reduced sentence under the First Step

Act. See Dep’t of Homeland Sec. v. MacLean, 574 U.S. 383, 392 (2015) (explaining

that “[t]he interpretive canon that Congress acts intentionally when it omits language

included elsewhere applies with particular force” where the omitted language is used

in “close proximity”); Kucana v. Holder, 558 U.S. 233, 249 (2010) (“[W]here

Congress included particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.” (alteration in

original) (quoting Nken v. Holder, 556 U.S. 418, 430 (2009)); Jama v. Immigr. &

Customs Enf’t, 543 U.S. 335, 341 (2005) (stating that courts “do not lightly assume

that Congress has omitted from its adopted text requirements that it nonetheless

intends to apply, and [their] reluctance is even greater when Congress has shown

elsewhere in the same statute that it knows how to make such a requirement

manifest.”).

      The First Step Act is clear—it is a permissive statute that does not mandate

consideration of the § 3553(a) sentencing factors by a district court when exercising

its discretion to reduce a sentence under section 404(b) of the First Step Act. Instead,

the only explicit limitation placed on a district court’s exercise of its discretion when

modifying an eligible sentence under the First Step Act is that any reduction to a

sentence may only be done “as if sections 2 and 3 of the Fair Sentencing Act of 2010


                                           14
           USCA11 Case: 19-12858           Date Filed: 05/19/2021        Page: 15 of 19



were in effect at the time the covered offense was committed.” First Step Act §

404(b) (citation omitted). Congress’s decision to omit explicit language mandating

consideration of the § 3553(a) sentencing factors, particularly when it has done so

in other sentencing and sentence-modification statutes, makes clear that such

consideration is not required when a district court exercises its discretion to reduce

a sentence under the First Step Act. For this Court to mandate that district courts

must consider certain factors or follow a specific procedure—such as requiring

consideration of § 3553(a) factors—would impermissibly hamper and cabin this

wide discretion that Congress expressly afforded district courts. See United States

v. Meeks, 971 F.3d 830, 833 (8th Cir. 2020); see also Jones, 962 F.3d at 1304

(finding that a district court has “wide latitude to determine whether and how to

exercise [its] discretion in this context.” (emphasis added)).4

       Having determined that the First Step Act does not mandate consideration of

the statutory sentencing factors set forth in § 3553(a), we turn now to address what

exactly is required of a district court when exercising its discretion under the First

Step Act.




       4
         We join our sister circuits that have addressed this issue and found that, although district
courts may consider the sentencing factors, they are not required to do so. See United States v.
Moore, 963 F.3d 725, 727 (8th Cir. 2020); United States v. Mannie, 971 F.3d 1145, 1158 n.18
(10th Cir. 2020); United States v. Kelley, 962 F.3d 470, 478 (9th Cir. 2020); United States v.
Concepcion, 991 F.3d 279, 288-89 (1st Cir. 2021).

                                                 15
         USCA11 Case: 19-12858       Date Filed: 05/19/2021   Page: 16 of 19



       At a minimum, a district court must adequately explain its sentencing decision

to allow for meaningful appellate review. See Gall v. United States, 552 U.S. 38,

50–51 (2007). When imposing an initial sentence, the district court “should set forth

enough to satisfy the appellate court that [it] has considered the parties’ arguments

and has a reasoned basis for exercising [its] own legal decisionmaking authority.”

Rita v. United States, 551 U.S. 338, 356 (2007); Gall, 552 U.S. at 50 (holding that

the district court “must adequately explain the chosen sentence to allow for

meaningful appellate review and to promote the perception of fair sentencing”);

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965–66 (2018) (same). The same

is required of the district court when exercising its discretion under the First Step

Act.   Just as in the initial sentencing context, such an explanation need not

necessarily be lengthy, it just must “make clear that the [court] had a ‘reasoned

basis’” for choosing to reduce or to not reduce a defendant’s sentence under the First

Step Act. See Chavez-Meza, 138 S. Ct. at 1966 (quoting Rita, 551 U.S. at 356, 359).

And even though our review is only for abuse of discretion, the district court must

still provide this Court with enough explanation in order to determine whether such

an abuse has occurred. Indeed, where “an explanation [is] inadequate in a particular

case, [we will] send the case back to the district court for a more complete

explanation.” See id. at 1965.




                                         16
         USCA11 Case: 19-12858        Date Filed: 05/19/2021    Page: 17 of 19



      Here, the district court failed to provide this minimum explanation for its

alternative discretionary decision. The district court’s order does not indicate that

the district court understood its authority under the First Step Act, specifically as it

relates to Stevens’s term of supervised release—the only aspect of Stevens’s

sentence that may be reduced at this time. And the order provides no indication of

what, if anything, the district court considered in its determination. The district court

did not mention or reference the § 3553(a) factors or any other facts or circumstances

that it considered, nor did it address Stevens’s specific arguments in his motion,

including those related to post-offense and post-incarceration rehabilitation.

      Although the district court did mention that it had previously found Stevens’s

sentence to be reasonable in its prior orders denying his other motions for a sentence

reduction, those prior orders were from 2008, 2011, and 2015, and primarily focused

on his term of imprisonment, not his term of supervised release. Moreover, those

prior orders were based on now-outdated statutory ranges made before the enactment

of the First Step Act. The district court’s reference to its prior orders provides this

Court with no indication that the district court considered the new history and

characteristics arguments raised by Stevens regarding his post-incarceration

rehabilitation. Additionally, there is no indication that the district court considered

anything related to Stevens’s supervised release term when it alternatively held that

it would not reduce Stevens’s sentence. Because the district court’s order fails to


                                           17
         USCA11 Case: 19-12858       Date Filed: 05/19/2021   Page: 18 of 19



allow for meaningful appellate review, we vacate the district court’s order denying

Stevens’s motion for a sentence reduction under section 404(b) of the First Step Act

and remand for further consideration.

      On remand, the district court must give reasoned consideration to Stevens’s

motion and provide an adequate explanation for its discretionary determination of

whether or not to reduce his term of supervised release. The explanation must be

enough to satisfy this Court that the district court has considered the parties’

arguments and has a reasoned basis for exercising its discretion. In doing so, the

district court may consider the § 3553(a) factors, as well as the probation office’s

submissions, post-sentence rehabilitation, post-imprisonment rehabilitation, or any

other relevant facts and circumstances. See generally Pepper v. United States, 562
U.S. 476, 480 (2011) (finding that “[h]ighly relevant—if not essential—to [the]

selection of an appropriate sentence is the possession of the fullest information

possible concerning the defendant’s life and characteristics,” including post-

sentencing rehabilitation (alterations in original) (quoting Williams v. New York, 337
U.S. 241, 246–47 (1949))). But although it may be a best practice for the district

court to consider § 3553(a) factors when exercising its discretion to either grant or

deny a motion for a sentence reduction based on an eligible covered offense, such

consideration is not statutorily mandated by section 404(b) of the First Step Act.




                                         18
         USCA11 Case: 19-12858       Date Filed: 05/19/2021   Page: 19 of 19



IV.    CONCLUSION

      While a district court is not statutorily required to consider the § 3553(a)

sentencing factors in exercising its discretion under section 404(b) of the First Step

Act, a district court must adequately explain its discretionary determination in order

to allow for meaningful appellate review. The district court’s order must therefore

provide reasoned consideration—whether denying or granting the motion for

sentence reduction—to allow this Court to determine whether the district court

abused its discretion. A bare bones order that solely denies or grants a sentence

reduction without more is insufficient to allow for meaningful appellate review.

Such an order makes it impossible for this Court to meaningfully review whether a

district court applied an incorrect legal standard or made a clear error in judgment

and thus abused its discretion. Accordingly, for the reasons discussed, we vacate

and remand for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                         19